Citation Nr: 0432040	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  99-23 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a right 
shoulder injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Veteran and A. J.  


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from July 1954 to April 
1957, and from January 1958 to June 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In March 2000, the veteran testified 
before the undersigned at a Travel Board hearing.  In a 
February 2001 decision, the Board granted a 10 percent rating 
for residuals of a right wrist fracture and denied an 
increased rating for bilateral hearing loss.  In addition, 
the Board remanded the issue of service connection for 
residuals of a right shoulder injury.


FINDING OF FACT

The veteran has disability of the right acromioclavicular 
(AC) joint due to inservice injury.  


CONCLUSION OF LAW

A right shoulder injury was incurred during service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  First, VA has a duty 
to notify the claimant and his or her representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  Second, VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A. 

In the instant case, the veteran's claim of service 
connection is being granted.  Therefore, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.  


Background

The service medical records reveal that in June 1958, the 
veteran was in a motor vehicle accident.  He injured his 
right shoulder.  The diagnosis was contusion and abrasion of 
the right shoulder.  The next day, it was noted that the 
veteran was doing well and the swelling had diminished.  X-
rays showed no significant abnormalities.  In December 1959, 
it was noted that the veteran had been in a motor vehicle 
accident.  He complained of pain under the right shoulder 
blade which radiated down and then up to the right breast.  
It was noted that the veteran had a fracture of the lateral 
aspect of the right 5th ribs.  X-rays were essentially 
normal.  In February 1964, the veteran complained of back 
pain across the shoulder area.  The diagnosis was muscle 
spasm.  In July 1965, the veteran was examined by a medical 
board.  No abnormalities of the right shoulder were 
identified.  In December 1970, the veteran was afforded a 
periodic examination.  No right shoulder abnormality was 
identified.  In January 1973, the veteran was involved in a 
motor vehicle accident.  Although he sustained other 
injuries, no injury to the right shoulder was noted in the 
report.  On the veteran's December 1974 retirement 
examination, the veteran did not complain of a right shoulder 
disability.  No right shoulder abnormality was identified.  

Following service, in March 1976, the veteran was involved in 
a motorcycle accident.  Although he sustained other injuries, 
no injury to the right shoulder was noted.  

VA records were obtained.  January 1990 x-rays of the right 
shoulder revealed no acute fractures or dislocations.  There 
were some degenerative changes of the AC joint.  December 
1994 x-rays revealed AC joint separation and evidence of 
rotator cuff fixation.  March 1996 x-rays revealed widening 
of the AC joint.  

In September 1997, the veteran was afforded a VA joints 
examination.  Physical examination resulted in a diagnosis of 
postoperative right shoulder with clavicular resection and 
degenerative joint disease of the right shoulder.  

In August 1998, the veteran was afforded another VA joints 
examination.  At that time, the veteran reported that in 
1966, he was in an automobile accident in which he broke some 
ribs and his left clavicle.  He related that since that time, 
he had also had limited movement in the right shoulder with 
pain.  Physical examination revealed limitation of motion of 
the right shoulder.  X-rays revealed old surgical staples in 
the region of the greater tuberosity.  

In August 1999, the veteran testified at a personal hearing 
before a hearing officer at the RO.  He indicated that during 
service, he was in an accident while riding on a weapons' 
carrier and it overturned.  He reported that he suffered a 
big scrape over his right shoulder.  He indicated that 
thereafter, he had pain.  Subsequently, during service in 
1967, he related that he was in a car accident.  Afterwards, 
he felt like his shoulder was "jammed."  

In March 2000, the veteran testified before the undersigned 
at a Travel Board hearing.  The veteran testified that he 
injured his right shoulder when he was riding on a weapons' 
carrier and it overturned.  The veteran related that his 
shoulder hurt, but not so badly that he wanted to get out of 
the military.  In 1967, the veteran stated that he reinjured 
his right shoulder in a motorcycle accident.  He reported 
that he had dislocated it.  He related that his arm was 
casted, but his shoulder was not specifically treated.  
Thereafter, his right shoulder froze up for several months.  
Following service, the veteran stated that had had undergone 
two right shoulder surgeries.  The veteran also related that 
he reinjured the shoulder in an automobile accident when he 
was driving a police car.  He suffered a rotator cuff tear.  

In February 2002, the veteran was afforded a VA joints 
examination.  The veteran reported a history of inservice 
right shoulder injuries.  He related that after service, he 
continued to have right shoulder problems and eventually, in 
the mid-1990's, underwent surgery.  He reported that he was 
told that he had bony spurs and a rotator cuff tear.  
Thereafter, he was involved in a motor vehicle accident in a 
police car which lead to a second right shoulder surgery.  
Physical examination resulted in diagnoses of status post 
surgery to the right shoulder times two to include resection 
of the right clavicle and acromion process; and degenerative 
changes of the right glenohumeral joint.  The examiner 
indicated that he had reviewed the June 1958 inservice record 
regarding the right shoulder.  The examiner stated that he 
was not able to find any other entries regarding the right 
shoulder.  However, the examiner opined that it was at least 
as likely that the 1958 right shoulder injury could have 
contributed to the current right shoulder condition.  The 
examiner noted that the later motor vehicle accidents and 
surgery would have also played key roles.  

In May 2004, the veteran was afforded another VA joints 
examination.  The examiner indicated that the veteran's 
claims file was reviewed and the veteran also provided his 
history.  Physical examination revealed that the veteran had 
current right shoulder disability.  The examiner opined that 
it was as least as likely as not that the veteran's current 
right shoulder condition was exacerbated by his previous 
injuries.  The examiner stated that he believed that the 
veteran did have some subacromial decompression and weakness 
secondary to a rotator cuff tear.  The examiner opined that 
the rotator cuff tear was not likely due to the inservice 
injuries, but rather the rotator cuff tear and subacromial 
impingement was secondary to post-service injury.  The 
examiner further opined that the veteran had pain over the AC 
joint and had a history of an AC separation which he stated 
was as likely as not due to his inservice accidents.  This 
disability resulted in mild limitation with heavy lifting and 
pain at the AC joint.  

On June 28, 2004, the examiner provided an addendum.  The 
examiner indicated that x-rays showed ectopic calcification 
at the superolateral aspect of the acromion as well as AC 
joint widening.  The impression was history of right shoulder 
injury, status post subacromial decompression and rotator 
cuff repair.  The examiner again stated that the rotator cuff 
tear was not likely due to the inservice injuries, but rather 
the rotator cuff tear was secondary to post-service injury.  

In a June 30, 2004 addendum, the examiner sated that the 
veteran had a history of right shoulder injury and it was as 
likely as not that the current right shoulder condition was 
exacerbated by his previous injuries.  The examiner stated 
that the veteran did have some weakness secondary to a 
rotator cuff tear as well as subacromial impingement which 
were not likely due to inservice injuries.  The examiner 
stated that the veteran had some pain over his AC joint, 
history of AC separation and that these were as likely as not 
due to his inservice injury.  


Analysis

In this case, the veteran does not assert that claimed 
disability was incurred in combat.  Thus, 38 U.S.C.A. 
§ 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, arthritis will be presumed to have been incurred in 
service if it had become manifest to a degree of 10 percent 
or more within one year of the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In this case, the service medical records document a right 
shoulder injury in June 1958 when the veteran was in a motor 
vehicle accident.  The diagnosis was contusion and abrasion 
of the right shoulder.  X-rays showed no significant 
abnormalities.  In December 1959, it was noted that the 
veteran had been in a motor vehicle accident.  He complained 
of pain under the right shoulder blade which radiated down 
and then up to the right breast, but it was related to rib 
injury.  X-rays were essentially normal.  No right shoulder 
diagnosis was made.  In January 1973, the veteran was 
involved in a motor vehicle accident, but no injury to the 
right shoulder was noted in the report.  On the veteran's 
December 1974 retirement examination, the veteran did not 
complain of a right shoulder disability.  No right shoulder 
abnormality was identified.  

In sum, the veteran sustained a documented right shoulder 
injury in June 1958 which resulted in contusion and abrasion 
of the right shoulder.  In December 1959, a second injury was 
documented, but only pain as a residual was noted and it was 
related to rib injury.  No other right shoulder injury was 
documented.  No right shoulder disease was diagnosed.  

Following service, arthritis was not diagnosed within a year 
of the veteran's separation from service.  The veteran 
subsequently sustained right shoulder injury.  He underwent 
two surgeries.  Currently, he has right shoulder disability.  

In order to resolve whether a current right shoulder 
disability is related to an inservice right shoulder injury, 
medical opinions were obtained.  

In February 2002, a VA examiner indicated that he had 
reviewed the June 1958 inservice record regarding the right 
shoulder.  The examiner noted that there were no further 
inservice entries for the right shoulder.  However, the 
examiner opined that it was at least as likely that the 1958 
right shoulder injury could have contributed to the current 
right shoulder condition.  The examiner noted that the later 
motor vehicle accidents and surgery would have also played 
key roles.  

In May 2004, a VA examiner reviewed the entire claims file 
and opined that it was as least as likely as not that the 
veteran's current right shoulder condition was exacerbated by 
his previous injuries.  The examiner stated that he believed 
that the veteran did have some subacromial decompression and 
weakness secondary to a rotator cuff tear.  The examiner 
opined that the rotator cuff tear was not likely due to the 
inservice injuries, but rather the rotator cuff tear and 
subacromial impingement was secondary to post-service injury.  
The examiner further opined that the veteran had pain over 
the AC joint and had a history of an AC separation which he 
stated was as likely as not due to his inservice accidents.  
This disability resulted in mild limitation with heavy 
lifting and pain at the AC joint.  In addendums, the examiner 
further stated that the rotator cuff tear was not likely due 
to the inservice injuries, but rather the rotator cuff tear 
was secondary to post-service injury and that the veteran had 
some pain over his AC joint, history of AC separation, and 
that these were as likely as not due to his inservice injury.  

The evidence supporting the veteran's claim is the inservice 
documentation of right shoulder injury as well as the two VA 
medical opinions.  The evidence against the veteran's claim 
is the normal inservice x-rays, the lack of any further 
inservice treatment or diagnosis following the initial 
notation of the 1958 injury, the overall lack of inservice 
right shoulder disability, and post-service injuries.  
Although the records show that the veteran had inservice 
abrasion and contusion, he was not diagnosed as having any 
specific disease process or other residual disabilities.  

Despite the evidence against the veteran's claim, two VA 
examiners related current right shoulder disability to 
service.  The Board attaches significant probative value to 
these opinions as they were provided by medical 
professionals.  They were based on review of the claims file 
to include the service medical records.  The examiners 
explained the reasons for their conclusions.  As such, these 
opinions are competent and probative.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).  

Since the second VA examiner had access to the first 
examiner's opinion and since he specifically referred more 
thoroughly to the record and did not use equivocal language, 
his opinion is more probative.  This physician concluded that 
the veteran the veteran had pain over the AC joint and had a 
history of an AC separation which he stated was as likely as 
not due to his inservice accidents.  

The Board notes that the RO denied the veteran's claim after 
the receipt of these medical opinions.  The RO noted that the 
first examiner used the term "could have" which was 
speculative and, thus, should be afforded little probative 
value.  With regard to the second opinion, the RO concluded 
that the opinion was also speculative, was not based on the 
record, and was inconsistent with the record.  The Board 
acknowledged that there is evidence against the veteran's 
claim.  However, by stating that the examiner engaged in 
speculation and that the opinion is without probative value, 
the RO has substituted its own medical judgment.  The second 
VA examiner did not use equivocal terms.  The Board notes 
that the examiner specifically stated that he reviewed the 
claims file.  He referred to the pertinent records.  Their 
opinions are not contradicted by other competent evidence.  

The competent evidence establishes that the veteran currently 
has disability of the right AC joint due to an inservice 
injury.  The evidence supports the claim.  Service connection 
is therefore warranted. 


ORDER

Service connection for residuals of a right shoulder injury 
is granted.  



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



